PER CURIAM.
This is an appeal by the plaintiff who is the administrator of the estate of a young woman who died following an au*150tomobile accident. There is no contest in this Court regarding the liability of the defendant; the complaints are: (1) admission of incompetent testimony by a physician witness, and (2) alleged failure on the part of the trial judge to explain with sufficient clarity to the jury the basis for an award under the survival statute of Pennsylvania. 20 P.S. § 320.-601 et seq.
We find no merit in either contention. The jury allowed nothing for loss of future earnings, which was fully within its discretion in view of the health picture of the unfortunate victim of the accident as the jury saw it.
There was no reversible error and the judgment will be affirmed.